Military pay; active duty fay claim. — On October 23, 1975 (205 Ct. Cl. 502, 504 F. 2d 1382, pet. for cert. filed April 2, 1975), the court held that plaintiff’s claim was barred by laches and dismissed the petition. By order dated January 10, 1975 plaintiff’s motion for suggestion for rehearing en banc and plaintiff’s motion for rehearing were denied. Also, on January 10, 1975 the court issued the following order:
“This case comes before the court on the motion of the Bar Association of the District of Columbia for leave to file a brief Amicus Curiae, for waiver of the provisions of Buie 151(b), for an extension of time to file the Amicus Curiae brief, and for leave to present oral argument. Upon consideration of the motion and defendant’s opposition thereto,
“it is hereby ordered that the motion is denied on the ground that it was filed too late in the proceedings in this case.”
(The Chief Judge and Judge Bennett would allow the motion.)